Dismissed and Memorandum Opinion filed January 12, 2006








Dismissed and Memorandum Opinion filed January 12,
2006.
 
 
In The
 
Fourteenth Court of Appeals
____________
 
NO. 14-05-01203-CV
____________
 
GEORGE PULIDO, III,
Appellant
 
V.
 
THE OFFICE OF ATTORNEY GENERAL, Appellee
 

 
On Appeal from the
311th District Court
Harris County, Texas
Trial Court Cause No.
05-23605
 

 
M E M O R A N D U M   O P I N I O N
This is an attempted appeal from a
judgment signed August 16, 2005.  No
motion for new trial was filed. 
Appellant=s notice of appeal was filed November 14,
2005.
The notice of appeal must be filed within
thirty days after the judgment is signed when appellant has not filed a timely
motion for new trial, motion to modify the judgment, motion to reinstate, or
request for findings of fact and conclusion of law.  See Tex.
R. App. P. 26.1




Appellant=s notice of appeal
was not filed timely. A motion for extension of time is necessarily implied
when an appellant, acting in good faith, files a notice of appeal beyond the
time allowed by rule 26.1, but within the fifteen-day grace period provided by
Rule 26.3 for filing a motion for extension of time.  See Verburgt v. Dorner, 959 S.W.2d
615, 617-18 9 (1997) (construing the predecessor to Rule 26).  However, the appellant must offer a
reasonable explanation for failing to file the notice of appeal in a timely
manner.  See Tex. R. App. P. 26.3, 10.5(b)(1)(C); Verburgt,
959 S.W.2d at 617-18.  Appellant=s notice of appeal
was not filed within the fifteen-day period provided by rule 26.3
On December 9, 2005, notification was
transmitted to all parties of the Court=s intent to
dismiss the appeal for want of jurisdiction. 
See Tex. R. App. P. 42.3(a).  Appellant filed no response.
Accordingly, the appeal is ordered
dismissed.
 
PER CURIAM
 
Judgment
rendered and Memorandum Opinion filed January 12, 2006.
Panel consists
of Justices Fowler, Edelman, and Guzman.